DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 14 September 2022. As directed by the amendment: Claims 37, 40, 42, 44, 45, 47, 49, and 51-56 have been amended, Claims 1-36, 39, and 43 have been cancelled, and no claims have been added.  Thus, Claims 37, 38, 40-42, and 44-56 are presently pending in this application.
The Applicant’s amendments to the Drawings (replacement sheets) filed 14 September 2022 have been reviewed by the Examiner. Additional Drawing Objections necessitated by the amendments have been made below.
Drawings
The replacement Drawings were received on 14 September 2022.  These drawings are Objected to as described below.
The Drawings have been objected to under 37 CFR 1.84 for the following reasons: the lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for Figures 12a, 12f, 12g, 13c, 15d, 15e, and 17c. Furthermore, these figures do no appear to match the corresponding figures in the Drawings originally filed 09 November 2018. 
The Drawings are further objected to because in Fig. 25a and Fig. 25b, new reference number “XXX” has been added. This appears to be a typographical error and refer to element 2525.  
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application to avoid abandonment of the application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. 

 Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 37, 40-42, 44-46, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US Publication No. 2014/0031911, previously cited).
Regarding Claim 37, Williams discloses a medical thread structure, comprising: a longitudinal lead body (50, Figs. 3A-B; 70, Figs. 4A-B; 80, Figs. 5A-B; 90, Figs. 6A-B; 95, Figs. 7A-B; Paragraph 0005, 0024, 0027, 0030) formed of a plurality of threads (56, 58, Figs. 3-4, 6, 7; 82, 84, 86, 88, Figs. 5; Paragraph 0034, 0038, 0047, 0053, Claim 1)
at least one of said plurality of threads has an electrically conductive portion (64, Figs. 3-7; Paragraph 0034, 0036, 0038, 0047, 0053, Claim 1), said longitudinal lead is arranged along a longitudinal axis (50, Figs. 3A-B; 70, Figs. 4A-B; 80, Figs. 5A-B; 90, Figs. 6A-B; 95, Figs. 7A-B; Paragraph 0005, 0024, 0027, 0030); a functional material (insulation 52, 66, Figs. 3-7; Paragraph 0028, 0036-0038, 0040, 0042, 0045, 0054) integrally formed with said plurality of threads (56, 58, Figs. 3-4, 6, 7; 82, 84, 86, 88, Figs. 5; Paragraph 0034, 0038, 0047, 0053, Claim 1) and located circumferentially around at least a portion of said longitudinal lead body (Paragraph 0005, 0024, 0027, 0030, 0036-0038) at a certain location along the longitudinal extent of said longitudinal lead body (Paragraph 0028, 0036-0038, 0042, 0045, 0054), wherein said functional material (52, 66, Figs. 3-7) is configured to form insulation areas on said longitudinal lead body (Paragraph 0028, 0036-0038, 0042, 0045, 0054), and wherein said functional material (52, Figs. 3-7; Paragraph 0028, 0038, 0042, 0045, 0054) is configured to insulate said at least portion of said longitudinal lead body upon application of heat onto said longitudinal lead body (heating to cause reflow to form insulative jacket, Paragraph 0007, 0045, 0054; 106, Fig. 8), thus causing melting of said functional material into a single continuous structure (52, Figs. 3-7; Paragraph 0028, 0038, 0042, 0045, 0054).  
Regarding Claim 40, Williams discloses a medical thread structure further comprising a heat shrink (52, Figs. 3-7) surrounding said functional material (66, Figs. 3-7) and operative for compressing said functional material upon application of heat thereon (heating to cause reflow to form insulative jacket, Paragraph 0007, 0045, 0054; 106, Fig. 8), thus aiding in a melting and forming process of said functional material (Paragraph 0007, 0045, 0054; 106, Fig. 8).  
Regarding Claim 41, Williams discloses a medical thread structure further wherein said functional material (insulation 52, 66, Figs. 3-7; Paragraph 0028, 0036-0038, 0040, 0042, 0045, 0054) is located around the entire longitudinal extent of said longitudinal lead body (50, Figs. 3A-B; 70, Figs. 4A-B; 80, Figs. 5A-B; 90, Figs. 6A-B; 95, Figs. 7A-B; Paragraph 0005, 0024, 0027, 0030).  
Regarding Claim 42, Williams discloses a medical thread structure further wherein said functional material is configured to be melted at a temperature (appropriate temperature, Paragraph 0045, 0054) that is lower than the temperature threshold for corruption of any other portion of said medical thread structure (heating to cause reflow to form insulative jacket, Paragraph 0007, 0045, 0054; 106, Fig. 8; “partial” reflow process as to not deform other components, Paragraph 0007, 0040, 0045, 0054).  
Regarding Claim 44, Williams discloses a medical thread structure further wherein said structure is an electrode (Paragraph 0002, 0027-0028, 0030, 0033).  
Regarding Claim 45, Williams discloses a medical thread structure further wherein said functional material (52, Figs. 3-7; Paragraph 0028, 0038, 0042, 0045, 0054) is configured upon application of heat to serve as a jacket (reflowing to form insulative jacket, Paragraph 0007, 0045, 0054; 106, Fig. 8) and effectively insulate said at least portion of said longitudinal lead body from the external environment (Paragraph 0037-0038, 0042, 0045, 0054).  
Regarding Claim 46, Williams discloses a medical thread structure further wherein said longitudinal lead body is formed by coiling (Abstract, Paragraph 0005-0006, 0034-0035; 102, Fig. 8).  
Regarding Claim 56, Williams discloses a medical thread structure further wherein said functional material (52, Figs. 3-7) being integrally incorporated between at least part of said plurality of threads (56, 58, Figs. 3-4, 6, 7; 82, 84, 86, 88, Figs. 5; Paragraph 0034, 0038, 0047, 0053, Claim 1); and wherein said functional material is configured to form insulation areas in said thread structure (Paragraph 0028, 0038, 0042, 0045, 0054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Duncan et al. (US Publication No. 2010/0121421, previously cited).
Regarding Claim 37, Williams further discloses a functional material (insulation 52, 66, Figs. 3-7; Paragraph 0028, 0036-0038, 0040, 0042, 0045, 0054) which may comprise a non-conductive, biocompatible material, including but not limited to silicone, polymers, fluoropolymers, thermoplastic, or other non-conductive material or combinations thereof (Paragraph 0042). However, Williams does not explicitly disclose wherein the functional material is a polymer filament. 
Duncan et al. teaches a medical thread structure (filar wound structure, Paragraph 0017, 0021, Abstract), comprising: a longitudinal lead body (10, Figs. 2, 2A, 3; Paragraph 0011) formed of a plurality of threads (conductors, filars, filaments, 22, 24, 26, 32, 36, 34, Figs. 2, 2A, 3; Paragraph 0021, 0077-0078, 0082, 0086, Abstract),  at least one of said plurality of threads has an electrically conductive portion (Paragraph 0008, 0077-0080, 0082, 0086), said longitudinal lead is arranged along a longitudinal axis (10, Figs. 2, 2A, 3; Paragraph 0011);  a functional material (filament 32, 32b, Figs. 2, 2A, 3; Paragraph 0082, 0086, 0021, 0027) integrally formed with said plurality of threads (Paragraph 0082, 086, 0021, 0027) and located circumferentially around at least a portion of said longitudinal lead body (32, 32b, wound around lead body 10, Figs. 2, 2A, 3; Paragraph 0082, 0086) at a certain location along the longitudinal extent of said longitudinal lead body (10, Figs. 2, 2A, 3; Paragraph 0011, 0021), wherein said functional material is configured to form insulation areas on said thread structure (non-conductive material to provide insulation areas, Paragraph 0082, 0086, 0021, 0027, 0106, Claim 29), further wherein said functional material is a polymer filament (polymer filament materials, Paragraph 0027, 0082, 0021).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the functional material from specifically a polymer filament, as taught by Duncan et al., in the medical thread structure disclosed by Williams, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 47-55 are objected to for depending on rejected independent Claim 37, but these claims would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Response to Arguments
The previous Drawing Objections have been withdrawn due to the amended/replacement Drawings filed in the Amendment filed 14 September 2022. However, new Drawing Objections have been made due to the amendments.
The previous 35 USC 112(b) rejections and Claim Objections have been withdrawn due to the Applicants amendments to Claims 37, 40, 42, 44, 45, 47, 49, and 51-56.
The Applicant's arguments filed in the Amendment filed 14 September 2022 with respect to the previous 35 USC 102(a)(1) rejections of Claims 37, 38, 40-42, 44-46, and 56 have been fully considered but they are not persuasive. 
The Applicant argues (Page 7 of Amendment) that the previously cited Duncan et al. reference does not disclose all of the newly added limitations to Claim 37 as amended. The Examiner agrees with these arguments, and therefore, the previous 35 USC 102(a)(1) rejection with respect to the Duncan et al. reference has been withdrawn. It is noted that a new 35 USC 103 rejection has been made with respect to Claim 38 necessitated by the Applicant’s amendments. 
The Applicant further argues (Pages 7-8 of Amendment) that the previously cited Williams reference does not disclose all of the claimed elements of Claim 37 as amended, particularly the newly added limitations, “a functional material integrally formed with said plurality of threads and located circumferentially around at least a portion of said longitudinal lead body ….wherein said functional material is configured to form insulation areas on said longitudinal lead body, and wherein said functional material is configured to insulate said at least portion of said longitudinal lead body upon application of heat onto said longitudinal lead body, thus causing melting of said functional material into a single continuous structure.” However, the Examiner disagrees with these arguments. 
As described in detail above, Williams discloses a medical thread structure, comprising: a longitudinal lead body (50, Figs. 3A-B; 70, Figs. 4A-B; 80, Figs. 5A-B; 90, Figs. 6A-B; 95, Figs. 7A-B; Paragraph 0005, 0024, 0027, 0030) formed of a plurality of threads (56, 58, Figs. 3-4, 6, 7; 82, 84, 86, 88, Figs. 5; Paragraph 0034, 0038, 0047, 0053, Claim 1); a functional material (insulation 52, 66, Figs. 3-7; Paragraph 0028, 0036-0038, 0040, 0042, 0045, 0054) integrally formed with said plurality of threads (56, 58, Figs. 3-4, 6, 7; 82, 84, 86, 88, Figs. 5; Paragraph 0034, 0038, 0047, 0053, Claim 1) and wherein said functional material (52, Figs. 3-7; Paragraph 0028, 0038, 0042, 0045, 0054) is configured to insulate said at least portion of said longitudinal lead body upon application of heat onto said longitudinal lead body (heating to cause reflow to form insulative jacket, Paragraph 0007, 0045, 0054; 106, Fig. 8), thus causing melting of said functional material into a single continuous structure (52, Figs. 3-7; Paragraph 0028, 0038, 0042, 0045, 0054).  For example, Fig. 7B shows the functional material 52 fully extending between threads 56 and 58 and contacting inner tubing 54. Since threads 56 and 58 are bound on multiple areas by functional material 52 after the reflow process, this reads on the limitations “a functional material integrally formed with said plurality of threads and located circumferentially around at least a portion of said longitudinal lead body ….wherein said functional material is configured to form insulation areas on said longitudinal lead body, and wherein said functional material is configured to insulate said at least portion of said longitudinal lead body upon application of heat onto said longitudinal lead body, thus causing melting of said functional material into a single continuous structure.”

    PNG
    media_image1.png
    389
    432
    media_image1.png
    Greyscale


The Applicant particularly argues (Page 8 of Amendment):
Williams, however it is clearly seen in Figs. 3A - 7A and paragraphs [0038], [0045], [0052] of Williams that insulation 52 is an external separate sleeve that is mounted onto the lead after production thereof and is not integrally formed with the plurality of threads, as specifically required by the amended claim 37.

However, the Examiner disagrees with these arguments. Firstly, since Claim 37 is a product (structure) claim, the argument referring to “when” certain elements are connected/formed is unpersuasive, since the timing or sequence of the manufacturing steps would not result in a product that is structurally different. 
Furthermore, the Examiner maintains that Williams does disclose that the “functional material [is] integrally formed with said plurality of threads and located circumferentially around at least a portion of said longitudinal lead body” as required by Claim 37 as amended. The dictionary definition of “integral “ is “formed as a unit with another part” (“integral.” Merriam-Webster.com. [https://www.merriam-webster.com/dictionary/integral] 2022. (05 October 2022)). Therefore, the broadest reasonable interpretation of the limitation “a functional material integrally formed with said plurality of threads”  would be multiple parts formed together to make one linked structure, or in other words, permanently connected. Williams discloses that the functional material 52 is melted and flows between the threads during production, therefore becoming one integral lead structure. Furthermore, Claim 37 merely recites, “thus causing melting of said functional material into a single continuous structure”, and does not recite nor require that any other structure of the medical thread structure (e.g. the longitudinal lead body or threads) comprise “a single continuous structure” as the Applicant argues (Page 8 of Amendment). 
Furthermore, the application Specification as originally filed does not explicitly provide any particular definition nor structure to “a functional material integrally formed with said plurality of threads” nor “thus causing melting of said functional material into a single continuous structure”. In fact, the Specification appears to describe a very similar manufacturing method as described by the Williams reference. For example, Paragraph [0126] of the Application Publication states (emphasis added):
After finalizing the fabrication of the electrode lead, the portion that needs to be enforced, is covered, e.g., by a jacket of polymer 1266 and optionally a heat shrink 1264 (FIG. 12b). Then, the full structure is built (FIG. 12c). The electrode lead is then subject to heat in order to let the polymer 1266 to melt into the filaments 1268 (FIG. 12d), and then the heat shrink is removed (FIG. 12e). FIG. 12a shows an electrode lead having a distal- and proximal end, an outer jacket wraps over the lead at a desired location(s), and then the complex is wrapped inside a heat shrink 1264; FIGS. 12b-12c are a zoom-in cross section along lead axis of the lead area incorporating the intended barrier, showing an inner guiding tube 1270 usually incorporated inside electrode leads. FIG. 12d illustrates how when the complex is exposed to appropriate heat causing the heats shrink to start shrink over the outer jacket. As heat accumulates, the outer jacket starts melting into the interlocked lead body thus forming a barrier. Finally, as shown in FIG. 12e, the heat shrink is removed/peeled away. In certain embodiments, the outer jackets are patterned, and have various opening/holes/different jacket thickness along the axis or circumference, so that when it is reflowed the pattern updates the lead composition accordingly.



    PNG
    media_image2.png
    463
    493
    media_image2.png
    Greyscale


Therefore, since both the present Specification and the Williams reference describes a similar reflow process to incorporate the polymer/functional material into the threads of the lead structure, the Examiner maintains that the Williams reference reads on the limitations “a functional material integrally formed with said plurality of threads and located circumferentially around at least a portion of said longitudinal lead body ….wherein said functional material is configured to form insulation areas on said longitudinal lead body, and wherein said functional material is configured to insulate said at least portion of said longitudinal lead body upon application of heat onto said longitudinal lead body, thus causing melting of said functional material into a single continuous structure” as required by Claim 37 as amended. 
No additional specific arguments were provided with respect to the previous 35 USC 102(a)(1) rejections of dependent Claims 38, 40-42, 44-46, nor 56, nor with respect to the previously cited Duncan et al. reference. Therefore, Claims 37, 38, 40-42, 44-46, and 56 remain rejected as described in detail above. Claims 47-55 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Shoshani et al. (US Publication No. 2015/0297135) discloses a medical electrode manufactured using particular knit pattern methods (Figs. 2-4; Paragraph 0022) during fabrication of interlocking threads. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792